Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2019

                                       No. 04-18-00745-CV

                           Jennifer A. LEMMER and Andrew J. Luck,
                                          Appellants

                                                 v.

  SAN FRANCISCO FEDERAL CREDIT UNION, TK Credit Recovery, Eric Llewellyn
Kaasa, Individually and as CEO, TK Credit Recovery, Bret A. Yaple, Individually and as Legal
Counsel, TK Credit Recovery and Smith & Assoc.'s, Eric Llewellyn Kaasa, Individually and as
CEO, Smith and Assoc's, Brett A. Yapple, Individually and as legal counsel, Smith & Assoc's.,
                                        Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07292
                         Honorable Stephani A. Walsh, Judge Presiding

                                          ORDER
        On January 30, 2019, we ordered the appellants to provide written proof to this court on
or before February 11, 2019, that either (1) the clerk’s fee had been paid or arrangements had
been made to pay the clerk’s fee; or (2) the appellants were entitled to appeal without paying the
clerk’s fee. We further warned the appellants that if they failed to respond within the time
provided, this appeal would be dismissed for want of prosecution.

        On February 7, 2019, the appellants filed a response stating that they had submitted to the
trial court clerk a first amended designation of matters to be included in the clerk’s record. The
appellants further stated that the trial court clerk had provided them with a cost estimate for
preparing the clerk’s record in this case and that they believe the cost estimate requires them to
pay for unnecessary pleadings. Rule 34.5(a) of the Texas Rules of Appellate Procedure specifies
the contents of the clerk’s record, absent the agreement of the parties. See TEX. R. APP. P.
34.5(a). Nothing indicates that the parties have agreed to the contents of the clerk’s record in this
case. Therefore, the contents of the clerk’s record must comply with Rule 34.5(a).

       We ORDER the trial court clerk to review her previously prepared cost estimate for
preparation of the clerk’s record to be sure that it does not include unnecessary pleadings. In
conducting this review, the trial court clerk should ensure that the clerk’s record complies with
Rule 34.5(a). We FURTHER ORDER the trial court clerk to provide written notification to
appellants, on or before February 20, 2019, of any revised cost estimate for preparation of the
clerk’s record or that the cost estimate for preparation of the clerk’s record remains the same.

        We FURTHER ORDER the appellants to provide written proof to this court on or before
March 1, 2019, that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) the appellants are entitled to appeal without paying the clerk’s fee. If
the appellants fail to provide the appropriate written proof within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P.
42.3(c) (allowing dismissal of appeal if an appellant fails to comply with an order of this court).

       The clerk of this court is directed to send copies of this order to the trial court clerk and
the appellants.

                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court